Citation Nr: 0520069	
Decision Date: 07/22/05    Archive Date: 08/03/05	

DOCKET NO.  01-10 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for low back 
strain, currently evaluated as 40 percent disabling. 

2.  Entitlement to an effective date earlier than January 13, 
1998, for the assignment of a total disability rating based 
on individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien


INTRODUCTION

The veteran had active service from November 1967 to November 
1970.

This case was previously before the Board of Veterans' 
Appeals (Board) in July 2003 at which time it was remanded 
for further development.  The requested actions have been 
accomplished and the case has been returned to the Board for 
appellate review.

The veteran and his representative provided testimony before 
the undersigned Acting Veterans Law Judge at a 
videoconference hearing, with the veteran sitting in 
Cleveland, Ohio, and the undersigned in Washington, D.C., in 
September 2002.  A transcript of the hearing proceedings is 
of record.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the appeal.

2.  Manifestations of the low back strain include subjective 
complaints of pain.  Motion restriction of the spine 
associated with the pain is only mild in degree.

3.  The 40 percent rating currently in effect for the low 
back strain is the maximum rating assignable for lumbar 
strain.

4.  A claim for service connection for PTSD was denied in a 
September 22, 1989, rating decision.  The veteran failed to 
perfect an appeal of the decision.

5.  A formal claim for TDIU benefits was denied by RO rating 
decision on March 27, 1995.  A timely appeal did not ensue.  
The same rating decision also determined that new and 
material evidence had not been submitted sufficient to reopen 
the previously denied claim of entitlement to service 
connection for PTSD.  A timely appeal did not ensue.

6.  Received on January 13, 1998, was a claim for service 
connection for PTSD and for a skin disorder.

7.  Medical evidence dating from January 1998 reveals varying 
diagnoses, including PTSD.  A TDIU was granted, effective 
January 13, 1998.

8.  The evidence does not show that the veteran met the 
requirements for a TDIU rating prior to January 13, 1998.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 40 
percent for lumbosacral strain have not been met.  
38 U.S.C.A. §§ 1155, 5107 (2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2003); 38 C.F.R. §§ 4.3, 4.7, 4.10, 
4.40, 4.45, 4.71a, Diagnostic Code 5237 (2004).

2.  The criteria for entitlement to TDIU benefits prior to 
January 13, 1998, have not been met.  38 U.S.C.A. §§ 1155, 
5101, 5110 (2002); 38 C.F.R. §§ 3.340, 3.341, 3.400, 4.16 
(2004).






 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, including obtaining medical examinations or opinions 
if necessary.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 
(2004).  VA is not required to provide assistance to a 
claimant, however, if there is no reasonable possibility that 
such assistance would aid in substantiating the claims.  See 
38 U.S.C.A. § 5103A.

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative of any 
information, and any medical or lay evidence, that was not 
previously provided to VA that is necessary to substantiate a 
claim.  As part of that notice, VA is to specifically inform 
the claimant and the claimant's representative of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a).  VA has 
elaborated on this duty by undertaking to inform claimants to 
submit relevant evidence in their possession.  38 C.F.R. § 
3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has stated that the notice requirement is not met 
unless VA can point to a specific document in the claims 
file.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The Court has subsequently emphasized VA's duties under the 
VCAA to notify claimants.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

In this case, VA has provided the veteran with sufficient 
notice that complies with the requirements of 38 U.S.C.A. § 
5103(a), and has told him to submit evidence in his 
possession.  In a communication dated in January 2004, the 
veteran was told that the Appeals Management Center of VA 
would be developing additional evidence concerning his appeal 
that has been recently remanded by the Board.  He was told of 
VA's duty to assist him in obtaining evidence for his claim 
and he was told what was needed from him.

The Court has also held that a claimant is entitled to VCAA 
notice prior to initial adjudication of the claim.  See 
Pelegrini at 120.  In this case, while the RO denials with 
regard to the issues at hand preceded VCAA notice, the Board 
finds this is essentially harmless error in view of the 
actions that have taken place.  The veteran was accorded a 
videoconference hearing with the undersigned in September 
2002 and a transcript of the hearing proceedings is of 
record.  Also, in February 2003, and again, in July 2003, the 
case was remanded for further development.  As noted above, 
in January 2004 the veteran was provided with a comprehensive 
communication from the Appeals Management Center of VA 
regarding development of additional evidence and informing 
him of VA's duty to assist him and telling him what was 
needed.  Accordingly, the Board finds the veteran has been 
provided more than adequate notice regarding the types of 
evidence needed to substantiate his claims.  The Board finds 
that no additional notice is required under the provisions of 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b).

VA's General Counsel has held that failure to provide notice 
of the evidentiary matters specified in the statute or 
regulation before an initial decision by the RO does not 
constitute error.  The crucial question according to the 
Court in Pelegrini is whether the veteran was prejudiced 
thereby.  In the instant case, it is clear that the veteran 
has not been inasmuch as he has been accorded ample 
opportunity to submit additional argument.  The Board 
therefore concludes that appellate consideration of the 
veteran's claim as this time is not prejudicial to him.  
Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 
2005) [an error is not prejudicial when it does not affect 
the essential fairness of the adjudication] and VAOPGCPREC 7-
2004.

The Board also notes that the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate a claim for VA benefits 
unless no reasonable possibility exists that such assistance 
would aid in substantiating a claim.  The law provides that 
the assistance provided by VA shall include providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim.  As noted above, the veteran underwent a VA 
examination in April 2004.  The claims folder contains the 
veteran's service medical records, as well as records of post 
service medical treatment and evaluation over the years.  The 
veteran has been accorded ample opportunity to present 
evidence and argument in support of his claims.  Again, as 
noted above, he gave testimony at videoconference hearing 
before the undersigned in 2002.  As a result, the Board has 
carefully considered the provisions of the VCAA in light of 
the record on appeal, and for the reasons expressed above 
finds that the development of these claims have been 
consistent with the provisions of the VCAA.  Therefore, the 
Board will proceed to a decision on the merits.

Increased Rating for Lumbosacral Strain

Disability ratings are based upon the average impairment of 
earning capacity as determined by the VA's Schedule for 
Rating Disabilities (Schedule).  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2004).  Separate rating codes identify the 
various disabilities.  38 C.F.R. Part 4.  An evaluation of 
the level of disability present also includes consideration 
of the veteran's ability to engage in ordinary activities, 
including employment, and the effect of symptoms on one's 
functional abilities.  38 C.F.R. § 4.10.

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
that is relevant to the determination of the matter, VA 
should give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107 (West 2002).

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  
38 C.F.R. § 4.2.  The Court held in Francisco v. Brown, 7 
Vet. App. 55, 58 (1994), that "compensation for service-
connected injury is limited to those claims which show 
present disability," and held:  "Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance."

When evaluation of a musculoskeletal disability is based on 
limitation of motion, VA regulations provide, and the Court 
has emphasized, that evaluation must include consideration of 
impairment of function due to such factors as pain on motion, 
weakened movement, excess fatigability, diminished endurance, 
or incoordination.  38 C.F.R. §§ 4.40, 4.45, 4.59; see DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

In 2003, VA adopted new criteria for rating spine 
disabilities, including lumbosacral strain.  See 68 Fed. Reg. 
51, 454-51, 458 (August 27, 2003) (effective September 26, 
2003) (codified at 38 C.F.R. § 4.71a (2004)).

Because the rating criteria changed during the pendency of 
the appeal, the question arises as to which set of rating 
criteria applies.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003).  (The rule of Karnas v. Derwinski, 
1 Vet. App. 308 (1991) that the version most favorable to the 
claimant be applied when there has been a change in rating in 
rating criteria, has been overruled to the extent that it 
conflicts with authority established by the United States 
Supreme Court and United States Court of Appeals for the 
Federal Circuit).  Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003); see also VAOPGCPREC 7-2003.

The Court has held that the law "precludes an effective date 
earlier than the effective date of the 
liberalizing...regulation," but the Board must, nonetheless, 
still adjudicate whether a claimant "would receive a more 
favorable outcome, i.e., something more than a denial of 
benefits, under the prior law and regulation."  DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).  Accordingly, the Board 
has a duty to adjudicate the claim under the old regulation 
for any period prior to the effective date of the new 
diagnostic codes.

The General Counsel has held that, in determining which 
version of the law to apply, attention must be paid to 
whether the change would have prohibitive retroactive 
effects.  If a change is liberalizing, it would ordinarily 
have no retroactive effects.  VAOPGCPREC 7-2003.  Thus, if 
the new rating criteria would result in the higher 
evaluation, the new criteria could be applied from the 
effective date.

The veteran's service-connected low back disability has been 
classified for rating purposes as lumbosacral strain and has 
been evaluated under Diagnostic Code 5295.  Under the old 
version of the rating criteria, that code provided for 
evaluating lumbosacral strain as follows:

Severe:  With listing of whole spine to opposite side, 
positive Goldthwait's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  The maximum rating of 40 percent is assigned when 
this symptom picture is present.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295.

Under the revised rating criteria, lumbosacral strain is 
rated under Diagnostic Code 5237, which in turn is evaluated 
under a general rating formula for diseases and injuries of 
the spine.  Under that formula, ratings are not affected by 
the presence or absence of symptoms such as pain, rated in 
pain, stiffness, or aching.  The formula provides for rating 
thoracolumbar disorders as follows:

On favorable ankylosis of the entire thoracolumbar spine...50 
percent.

Forward flexion of the thoracolumbar spine, 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine...40 percent.

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine is not greater 
than 120 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis...20 
percent.

38 C.F.R. § 4.71a, general rating formula for diseases and 
injuries of the spine (2004).

Further explanation of the use of the formula includes the 
following:

For VA compensation purposes, normal forward function of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion 0 to 30 degrees, and 
left and right lateral rotation 0 to 30 degrees.  The 
combined range of motion refers to the thumb or the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the thoracolumbar spine is 240 degrees.  The normal 
ranges of motion provided in this note are the maximum that 
can be used for calculation of the combined range of motion.  
38 C.F.R. § 4.71a, general rating formula for diseases and 
injury to the spine, note (2) (2004).

Evidence and Analysis

By decision dated in August 1997, the Board granted the 
current 40 percent disability rating under Diagnostic Code 
5295.  In the decision, the Board found that degenerative 
disc disease of the low back was a component of the service-
connected disability along with the already established low 
back strain.  

The medical evidence includes a report of a magnetic 
resonance imaging of the lumbosacral spine done in July 2000.  
Alignment of the spine was normal.  There was mild narrowing 
of the disc space of the L5/S1 level.  Focal ligamentous 
hypertrophy at the L4/L5 level was noted.  Bilateral 
hypertrophy was also noted.  The findings were described as 
unchanged from a study done in July 1996.

The medical evidence includes a report of a neurological 
examination accorded the veteran by VA in January 2002.  The 
veteran gave a long history of low back complaints with right 
lower extremity numbness.  He stated that he had worked for 
10 years at the Post Office as a Mail handler.  He complained 
throughout the timeframe he had problems with numbness of the 
right lower extremity.  The veteran stated that when walking 
he had low back pain and right hip pain.  These symptoms 
occasionally required him to appear at the VA medical center 
for treatment.  His main medications for his low back pain 
were Motrin and Tylenol.

On musculoskeletal examination he had normal gait.  He stated 
that while walking on his heels he had low back pain, but he 
did not have pain when walking on his toes.  While standing, 
he could carry out six standard spine movements.  All except 
for left flexion caused aching pain in the right hip.  He was 
only able to flex (bend forward) to 60 degrees and was within 
16 inches of being able to touch his toes.  This maneuver 
reportedly caused low back pain.  Range of motion was full 
except for the limited forward flexion.

There was no spine tenderness on percussion.  While supine, 
straight leg raising was painful bilaterally at 60 degrees.  
Deep tendon reflexes were two-plus in the lower extremities.  
Toes were downgoing on testing.  Strength was 5/5 in all 
muscle groups in the lower extremities.  Sensory examination 
showed pin, position, and vibration sensation intact in the 
lower extremities.  Light touch was decreased in the right 
lower extremity from the knee down distally.

With regard to the magnetic resonance imaging done in July 
2000, the examiner stated that it showed focal ligamentous 
hypertrophy with minimal impingement upon the thecal sac.  
The findings of this study were unchanged when compared to 
the study done in July 1996.

The pertinent diagnoses were degenerative disc disease of the 
lumbosacral spine and radiculopathy of the right lower 
extremity secondary to the disc disease.

Subsequent to the Board's remand, the veteran was accorded a 
rating examination by VA in April 2004.  The claims folder 
was reviewed by the examiner.  Reference was made to the 
veteran's history of low back pain over the years.  It was 
noted that five years prior to examination, the veteran began 
wearing a back brace.

On examination there was no percussion tenderness.  There was 
full range of motion of the spine except for flexion to 85 
degrees.  Low back pain began at 50 degrees of flexion and 15 
degrees of extension.  Straight leg raising was to 85 degrees 
bilaterally with pain on the right associated with Lasegue's 
sign.  He was able to walk on his toes or heels without pain.  
Tinel's testing was  negative.  Deep tendon reflexes were 
one-plus throughout with downgoing toes.  Motor testing was 
5/5 in all distal muscle groups, except plus/5 at the right 
abductor pollicis brevis.  Sensory testing was essentially 
intact.

The pertinent diagnosis was arthritis of the lumbar spine.

The examiner concluded that the veteran had had persistent 
low back pain since an injury in service.  Current 
examination reportedly showed mild motion restriction 
associated with low back pain in the final 30 to 40 degrees 
of flexion/extension, with positive straight leg raising on 
the right.  Neurological examination of the lower extremities 
was unremarkable.  Notation was made that magnetic resonance 
imaging showed arthritis localized to L4/L5, suggestive of a 
remote focal injury.  It was stated the veteran had mild to 
moderate limitation of activities because of his low back 
pain that was described as "not constant and not severe."  It 
was added that arthritis of the lumbosacral spine at the 
L4/L5 level was "most likely" caused by or as a result of the 
inservice lumbosacral strain.

The veteran's disability is properly rated under Diagnostic 
Code 5295 for lumbar strain.  Applying the old Diagnostic 
Code 5295, the medical treatment and examination records do 
not show marked limitation of flexion of the lumbar spine.  
The most recent findings show the veteran had flexion to 85 
degrees with pain being at 50 degrees at flexion and 15 
degrees of extension.  While the recent medical evidence 
showed arthritic changes, they did not reflect listing of the 
spine, or abnormal ability on forced motion, as would be 
required for a 40 percent rating under Code 5295.  Since the 
veteran does not have most of the manifestations listed under 
the criteria for a 40 percent rating, the preponderance of 
the evidence is against an increased rating for the earlier 
period under the applicable rating criteria.

The old rating criteria also provide a 20 percent evaluation 
for moderate limitation of motion of the lumbar spine.  The 
next higher, and maximum, rating of 40 percent is provided 
when there is severe limitation of motion.  38 C.F.R. § 
4.71a, Diagnostic Code 5292.  As noted above, however, the 
most recent findings show that the veteran retains more than 
half of the normal range of flexion.  He also has essentially 
normal lateral bending, extension, and rotation.  The most 
recent assessment of the severity of the disability is that 
it is only mild to moderate in degree.  Given the ranges of 
motion shown, the Board concludes that the limitation of 
motion is no more than moderate in degree.

Examiners have not been able to assess additional limitation 
of motion due to functional factors and therefore a higher 
rating is not warranted on the basis of these factors.  
38 C.F.R. §§ 4.40, 4.45.

After the new general rating formula took effect on September 
26, 2003, the veteran underwent examination by VA in April 
2004.  The combined range of motion of the thoracolumbar 
spine on the April 2004 examination was given as full spinal 
motion, except for flexion restriction to 85 degrees.  The 
findings do not meet the criteria for an evaluation greater 
than 40 percent under the new general rating formula.  That 
is, there is no showing of ankylosis o fthe entire 
thoracolumbar spine.  Thus, the preponderance of the evidence 
is against a rating in excess of 40 percent under either 
criteria for the more recent period.  An increased rating 
must therefore be denied.

Under the old Code 5293 for intervertebral disc syndrome, a 
maximum rating of 60 percent is warranted for symptoms 
compatible with pronounced intervertebral disc syndrome.  
However, the veteran's service-connected lumbosacral strain 
does not warrant a rating under this criteria since 
neurological symptoms compatible with a rating beyond 40 
percent have not been shown.  Thus, consideration of the 
veteran's lumbosacral strain under the old Code 5293 is not 
warranted.  Similarly, in the absence of a showing of 
incapaciting episodes due to intervertebral disc syndrome, 
consideration of the veteran's lumbosacral strain under the 
new criteria for intervertebral disc syndrome is also not 
warranted.  See 38 C.F.R. § 4.71a, Code 5243 (effective 
September 23, 2002).  

With respect to the former schedular criteria, the Board 
notes that where, as here, the veteran is already receiving 
the maximum disability rating for limitation of motion [under 
Diagnostic Code 5292], consideration of the provisions of 
DeLuca v. Brown, 8 Vet. App. 202 (1995) is not required.  See 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The new rating criteria are intended to take into account 
functional limitations.  Accordingly, the provisions of 
38 C.F.R. §§ 4.40 and 4.45 do not provide a basis for a 
higher evaluation.  68 Fed. Reg. 51, 454 (August 27, 2003).

The veteran has not required frequent hospitalizations for 
his lumbosacral strain.  The record shows that he is in 
receipt of a total disability rating based on individual 
unemployability because of the severity of his service-
connected disabilities in combination.  However, the evidence 
does not show that his lumbosacral strain, by itself, 
interferes with his potential for employment to a degree that 
could be characterized as marked.  Thus, the Board finds that 
the impairment attributable to the strain is so exceptional 
so as to render application of the schedular criteria 
impractical.  Therefore, there is no basis for referral of 
the case to the appropriate officials for consideration of an 
extraschedular rating.  38 C.F.R. § 3.321 (2004).

Effective Date Claim

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities:  Provided, 
that if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16a.  However, it is the 
established VA policy that all veterans who are unable to 
secure or follow a substantially gainful occupation by reason 
of service-connected disabilities shall be rated as totally 
disabled.  Therefore, the rating board should submit to the 
Director, Compensation and Pension Service, for 
extraschedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the standards set forth in paragraph (a) of 
38 C.F.R. § 4.16.  38 C.F.R. § 4.16(b) (2004).  See also 
(38 C.F.R. §§ 3.340, 3.341 (2004).

The effective date of an award of increased compensation 
shall be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, if 
an application was received within one year of such date.  
Otherwise, the effective date will be the date of VA receipt 
of the claim for increase or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a)(b)(2) (West 2002); 
38 C.F.R. § 3.400(o) (2004); Harper v. Brown, 10 Vet. App. 
125 (1997).

Applicable regulations provide that a claim be either a 
formal or informal written communication "requesting a 
determination of entitlement, or evidencing a believe of 
entitlement, to a benefit."  38 C.F.R. § 3.1(p).  A claim, 
whether "formal or informal" must be "in writing" in order to 
be considered a "claim" or "application" for benefits.  See 
Rodriguez v. West, 189, F.3d 1351, 1354 (Fed. Cir. 1999).  
Any claim for VA benefits must be submitted in the form 
prescribed by the Secretary.  38 U.S.C.A. § 5171(a).  Section 
5171(a) is a clause of general applicability and mandates 
that a claim must be filed in order for any type of benefits 
to accrue or be paid.  See Jones v. West, 136 F.3d 1296, 1299 
(Fed. Cir. 1998).  An informal claim is any communication 
indicating an attempt to apply for one or more benefits, and 
must identify the benefit sought.  38 C.F.R. § 3.155(a) 
(2004).

In Servello v. Derwinski, 3 Vet. App. 196, 198 (1992), the 
Court addressed the issue of entitlement to an earlier 
effective in a TDIU claim and pointed out that the applicable 
statutory and regulatory provisions, properly construed, 
require that the Board look to all communications in the file 
that may be interpreted as applications for claims, formal 
and informal, for increased benefits, and then look to all 
other evidence of record to determine the earliest date as of 
which," within the year prior to the claim, the increase in 
disability was ascertainable."  38 U.S.C.A. § 5110(b)(2); 
see 38 C.F.R. §§ 3.400(o)(2), 3.155(a) (2004); Quarles v. 
Derwinski, 3 Vet. App. 129, 134 (1992).

A review of the record discloses that by rating decision 
dated in September 1989, service connection for PTSD was 
denied.  The veteran was notified of the determination by 
communication dated in early October 1989.  A timely appeal 
did not ensue.  Therefore, the issue became final.  38 C.F.R. 
§ 3.160(d).

By rating decision dated in March 1995, a claim for TDIU was 
denied.  Also it was determined that new and material 
evidence had not been submitted to reopen a previously denied 
claim of entitlement to service connection for PTSD.  The 
veteran was again notified of the determination by 
communication dated that same month.  He did not disagree 
with the determination during the one-year appeal period and 
it therefore became final.  38 C.F.R. § 3.160.

In a July 7, 1997, statement, the veteran indicated that he 
was not employable because of the severity of his service-
connected back disability.  A deferred rating decision dated 
"01-07-97" directed that the appropriate application be sent 
to the veteran.  A print of the letter entry into the 
computer system was dated August 5, 1997.  The deferred 
rating date of "01-07-08" is assumed to be a handwriting 
error because there is no TDIU claim prior to July 1997.

In an August 5, 1997, decision, the Board increased the 
disability rating for the veteran's low back disability from 
20 percent to 40 percent.

Received on January 13, 1998, was a statement from the 
veteran in which he referred to treatment at a VA facility.  
The claim was filed several days after admission.  The 
referral resulted from a walk-in on December 10, 1997.  
Records from the VA medical facility show treatment for drug 
rehabilitation in January and February 1998.  The initial 
affirmative diagnosis of PTSD came during an outpatient visit 
dated in March 1998.  Records from the December 1997 
outpatient visit and the VA hospitalization do not identify a 
diagnosis of PTSD.  Pertinent regulations indicate that the 
date of outpatient or hospital examination or date of 
admission to a VA or uniform services hospital will be 
accepted as the date of receipt of a claim.  The provisions 
of this paragraph apply only when such reports relates to 
examination or treatment of a disability for which service 
connection has previously been established or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment or hospital 
admission (38 C.F.R. § 3.157(b)(1)).

The effective date of the grant based on new and material 
evidence other than service department records which is 
received after a final disallowance will be the date of 
receipt of the new claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(q)(1)(ii)).

The effective date of a reopened claim will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400(r).

The effective date of direct service connection for a 
disability will be the day following separation from active 
service or the date entitlement arose if a claim is received 
within one year after separation from service; otherwise, 
date of receipt of the claim, or date entitlement arose, 
whichever is the later.  38 C.F.R. § 3.400(b)(2).

A review of the record shows that the statement received on 
January 13, 1998, mentioned the veteran's referral.  The 
veteran stated that he received treatment for PTSD at the VA 
Medical Center in Brecksville, Ohio, and he requested that 
the records be obtained to support his claim.  Subsequent 
thereto, a definitive diagnosis of PTSD was made.  
Accordingly, the effective date of January 13, 1998, was the 
earliest possible effective date under any of the 
aforementioned regulations.  Since the correct effective date 
for service connection for PTSD was January 13, 1998, and 
that date was one in which the veteran had potential 
entitlement to TDIU, the TDIU was properly awarded from that 
date.

While the record reflects that the veteran had submitted a 
claim for TDIU on July 7, 1997, such a rating cannot be 
awarded prior to January 13, 1998, because the veteran did 
not meet the schedular criteria prior to that date.  There is 
no evidence of record between July 1997 and January 1998 
indicating that the veteran was unemployable due to the 
severity of his service-connected disorders.

The veteran has argued that he should be awarded TDIU much 
earlier than 1998, but as noted above, there were prior 
rating decisions that he did no appeal and those are final.  
Those rating decisions could only be nullified through a 
finding of a clear and unmistakable error and such error has 
not been alleged by the veteran or his representative.  
Accordingly, the Board finds that TDIU was properly awarded 
from January 13, 1998.


ORDER

A disability rating in excess of 40 percent for lumbosacral 
strain is denied.

An effective date earlier than January 13, 1998, for the 
award of TDIU is denied.



	                        
____________________________________________
	NADINE BENJAMIN
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


